Exhibit 10.31

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

with Andrew P. Blocher

THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT (this “Amendment”), effective as
of January 1, 2009, by and between FEDERAL REALTY INVESTMENT TRUST, a Maryland
real estate investment trust (“Employer”), and ANDREW P. BLOCHER (“Employee”),
amends that certain Change in Control Agreement dated as of February 12, 2007,
by and between Employer and Employee (the “Change in Control Agreement”).

A.      Employer, acting through its Board of Trustees, and Employee have
determined that it is in the best interest of Employer and Employee to modify
the Change in Control Agreement to reflect the requirements of the final
regulations under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Change in Control Agreement as follows:

1.      Section 1(a)(v) of the Change in Control Agreement is hereby amended as
follows:

 

  (a) by deleting the words “Employee’s employment with employer is terminated”
in the first sentence thereof and replacing it with the following: “Employee
incurs a Separation of Service (as defined herein)”;

 

  (b) by deleting the word “termination:”in the first sentence thereof and
replacing it with the following: “Separation of Service:”;

 

  (c) by deleting the words “date of such termination of Employee’s employment”
at the end thereof and replacing it with the following: “Employee’s Termination
Date (as defined herein)”.

2.      Section 1(b) of the Change in Control Agreement is hereby amended by
deleting the words “Employee’s employment with Employer is terminated” in the
introductory paragraph and replacing it with the following: “Employee incurs a
Separation of Service”.

3.      Section 1(b)(i)(B) is hereby deleted in its entirety and the following
is substituted therefore:

 

  (B) by Employee for “Good Reason” within six (6) months following the
occurrence of one or more of the following events which has continued uncured
for a period of not less than thirty (30) days following written notice given by
Employee to the Employer within ninety (90) days after such event occurs, unless
in any case Employee specifically agrees in writing that such event shall not be
Good Reason:”.

4.      Section 1(b)(ii) of the Change in Control Agreement is hereby amended as
follows:

 

  (a) by deleting the words “employment shall be terminated” in the third full
sentence thereof beginning “For purposes of this Agreement” and replacing it
with the following: “Separation from Service shall occur”;



--------------------------------------------------------------------------------

  (b) by deleting the words “termination of employment” in the last sentence
thereof and replacing it with the following: “Separation from Service; and

 

  (c) by deleting “(“Termination Date”)” at the end thereof.

5.      Section 1(c) of the Change in Control Agreement is hereby amended as
follows:

 

  (a) by re-titling the section “Payment of Benefits upon Separation from
Service”; and

 

  (b) by deleting the words “Employee’s employment with Employer is terminated”
in the introductory paragraph and replacing it with the following: “Employee
incurs a Separation from Service.”

6.      Section 1(c)(i) of the Change in Control Agreement is hereby amended as
follows:

(a)      by inserting at the end of the first sentence thereof the following:
“which amount shall be paid as soon as possible and in any event within two and
one-half (2 1/2) months following the end of the year in which the Termination
Date occurs”; and

(b)      by inserting at the end of the fourth full sentence thereof beginning
“Payment also will be made” the following language: “, with payment to be made
within sixty (60) days after the Employee’s Termination Date”.

7.      Section 1(c)(iii) of the Change in Control Agreement is hereby amended
by inserting after the word “conditions” the following: “(and according to the
same timing for payment and taxation).”

8.      Section 1(c)(iv) of the Change in Control Agreement is hereby amended by
inserting after the words “six (6) months” at the end thereof the following:
“subject to any limitations and restrictions that are required to exempt such
outplacement services from Code Section 409A.”

9.      Section 1 of the Change in Control Agreement is hereby amended by adding
at the end thereof a new Section 1(h) as follows:

 

  (h) Certain Definitions. For purposes of this Change in Control Agreement, in
addition to the capitalized terms defined elsewhere, the following capitalized
terms have the meanings indicated unless the context clearly requires otherwise:

 

  (i) “Separation from Service” means the termination of services provided by
Employee to the Employer, whether voluntarily or involuntarily, as determined by
the Board in accordance with Treasury Regulation Section 1.409A-1(h), as amended
from time to time; and

 

  (ii) “Termination Date” means the date upon which the Employee incurs a
Separation from Service from the Employer.

10.    Section 4 of the Change in Control Agreement entitled “Tax; Withholding”
is hereby deleted in its entirety and the following is substituted therefor:

 

  4.

Tax; Withholding; Code Section 409A. Notwithstanding anything herein to the
contrary, the Employee shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Change in Control Agreement (including any taxes arising under Section 409A of
the Code). Employer may withhold from any benefits payable under this Change in
Control Agreement, and pay over to the appropriate authority, all federal,
state,



--------------------------------------------------------------------------------

 

county, city or other taxes (other than any excise tax imposed under
Section 4999 of the Code or any similar tax to which the indemnity provisions of
Section 1(d) of this Change in Control Agreement shall apply) as shall be
required pursuant to any law or governmental regulation or ruling.

 

  (a) This Change in Control Agreement is intended to comply with (or be exempt
from) Code Section 409A, and the Employer shall have complete discretion to
interpret and construe this Change in Control Agreement and any associated
documents in any manner that establishes an exemption from (or otherwise
conforms them to) the requirements of Code Section 409A. If, for any reason
including imprecision in drafting, the Change in Control Agreement does not
accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, the provision shall be considered
ambiguous and shall be interpreted by the Employer in a fashion consistent
herewith, as determined in the sole and absolute discretion of the Employer.
Notwithstanding anything to the contrary contained herein, the Employer reserves
the right to unilaterally amend this Change in Control Agreement without the
consent of Employee in order to accurately reflect its correct interpretation
and operation to maintain an exemption from or compliance with Code
Section 409A.

 

  (b) Neither the Employer, nor their affiliates, nor any of their directors,
agents, or employees shall have any obligation to indemnify or otherwise hold
the Employee harmless from any or all of such taxes. Notwithstanding anything
herein to the contrary, if the Employer determines that any amounts that become
due under this Change in Control Agreement as a result of Employee’s termination
of employment constitute “nonqualified deferred compensation” within the meaning
of Section 409A, payment of such amounts shall not commence until the Employee
incurs a Separation from Service. If, at the time of Employee’s Separation from
Service, Employee is a “specified employee” (under Code Section 409A), any
amount that the Employer determines constitutes “nonqualified deferred
compensation” within the meaning of Code Section 409A that becomes payable to
Employee on account of the Employee’s Separation from Service will not be paid
until after the earlier of: (i) the expiration of the six (6) month period
measured from the date of the Employee’s Separation from Service with the
Employer; or (ii) the date of the Employee’s death (the “409A Suspension
Period”). Within fourteen (14) calendar days after the end of the
409A Suspension Period, the Employee shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, without
interest. Thereafter, the Employee shall receive any remaining benefits as if
there had not been an earlier delay. For the purposes of this Change in Control
Agreement, each payment that is part of a series of installment payments shall
be treated as a right to a series of separate payments within the meaning of
Code Section 409A.

11.    As amended hereby, the Change in Control Agreement shall be and remain in
full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment to
Change in Control Agreement to be effective as of the day and year indicated
above.

 

/s/ Andrew P. Blocher

Andrew P. Blocher

 

 

 

FEDERAL REALTY INVESTMENT TRUST By:   /s/ Dawn M. Becker  

Dawn M. Becker

Executive Vice President-General Counsel and Secretary

 

 